MEMORANDUM DECISION                                                          FILED
                                                                       Feb 27 2017, 10:19 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                                 CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
precedent or cited before any court except for the                            and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
James A. Edgar                                         Curtis T. Hill, Jr.
J. Edgar Law Offices, Prof. Corp.                      Attorney General of Indiana
Indianapolis, Indiana
                                                       Marjorie Lawyer-Smith
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Erron Thomas,                                              February 27, 2017

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A05-1606-CR-1473

        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable Allan Reid, Judge
                                                           Pro Tempore
Appellee-Plaintiff.
                                                           Trial Court Cause No. 49G05-1307-
                                                           FB-44520




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1473 | February 27, 2017         Page 1 of 5
                                          Case Summary
[1]   In June of 2013, Appellant-Defendant Erron Thomas was caring for his two-

      month-old daughter M.T. by himself when she was injured. Doctors

      determined that M.T. had suffered two fractured bones in her leg and bone

      bruising or a fracture in her arm. Doctors concluded that M.T.’s bones were

      normal and that her injuries were the result of non-accidental trauma.

      Appellee-Plaintiff the State of Indiana charged Thomas with Class B felony

      battery, and the trial court found him guilty as charged. Thomas contends that

      the State produced insufficient evidence to sustain his conviction. Because we

      disagree, we affirm.



                            Facts and Procedural History
[2]   In June of 2013, Thomas and Lindsay Champlin lived together in Indianapolis

      with their two-month-old daughter, M.T. Thomas would care for M.T. while

      Champlin worked during the day and would leave for work when she returned

      home. On the morning of June 14, 2013, M.T. was uninjured when Champlin

      left for work. At approximately 9:00 a.m., Thomas changed M.T.’s diaper and

      soon thereafter contacted Champlin to inform her that he was taking M.T. to

      the hospital.


[3]   At the hospital, medical staff determined that M.T. had sustained a spiral

      fracture of the right femur and corner fracture of the right tibia and contacted

      the Department of Child Services. M.T. was transferred to St. Vincent Hospital


      Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1473 | February 27, 2017   Page 2 of 5
      for specialized care and was evaluated by Dr. Courtney Demetris. Dr.

      Demetris confirmed that M.T.’s femur fracture resulted from a twisting force,

      the tibia fracture was of a type that would typically be caused by a “yanking,

      pulling, torqueing-type of force[,]” and both injuries could have been caused by

      the same mechanism. Tr. p. 150. Dr. Demetris also noted bone bruising or a

      hairline fracture in M.T.’s left forearm and concluded that all of M.T.’s injuries

      occurred at approximately the same time. Dr. Demetris opined that the force

      necessary to break a leg in two places and cause either a bruise or a fracture on

      an arm is a “violent” action. Tr. p. 177. After reviewing the case in detail, Dr.

      Demetris concluded to a reasonable degree of medical certainty that M.T.’s

      injuries were the result of non-accidental trauma or child abuse.


[4]   On July 11, 2013, the State charged Thomas with Class B felony battery.

      Following a bench trial that ended on March 1, 2016, the trial court found

      Thomas guilty as charged. On June 28, 2016, the trial court sentenced Thomas

      to ten years of incarceration, with two years to be served in the Department of

      Correction, four on home detention, and four suspended with two of those

      suspended to probation.


                                 Discussion and Decision
[5]   Thomas contends that the State failed to produce sufficient evidence to sustain

      his conviction for Class B felony battery. When reviewing the sufficiency of the

      evidence, we neither weigh the evidence nor resolve questions of credibility.

      Jordan v. State, 656 N.E.2d 816, 817 (Ind. 1995). We look only to the evidence


      Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1473 | February 27, 2017   Page 3 of 5
      of probative value and the reasonable inferences to be drawn therefrom which

      support the verdict. Id. If from that viewpoint there is evidence of probative

      value from which a reasonable trier of fact could conclude that the defendant

      was guilty beyond a reasonable doubt, we will affirm the conviction. Spangler v.

      State, 607 N.E.2d 720, 724 (Ind. 1993).


[6]   In order to convict Thomas of Class B felony battery on M.T., the State was

      required to establish that he “knowingly or intentionally … touche[d her] in a

      rude, insolent, or angry manner [when t]he offense results in bodily injury to [a]

      person less than fourteen (14) years of age if the offense is committed by a

      person at least eighteen (18) years of age.” Ind. Code § 35-42-2-1 (2012). In

      challenging his conviction, Thomas specifically alleges that the State did not

      establish that he “intentionally” or “knowingly” touched M.T. in a rude,

      insolent, or angry manner. “A person engages in conduct ‘intentionally’ if,

      when he engages in the conduct, it is his conscious objective to do so.” Ind.

      Code § 35-41-2-2(a). “A person engages in conduct ‘knowingly’ if, when he

      engages in the conduct, he is aware of a high probability that he is doing so.”

      Ind. Code § 35-41-2-2(b).


[7]   We conclude that the State produced ample evidence to sustain Thomas’s

      conviction. There is no dispute that Thomas was alone with M.T. when she

      was injured and that she arrived at the hospital with two, possibly three, broken

      bones. Dr. Demetris testified that M.T.’s femur fracture was the result of

      twisting force; her tibia fracture was of the sort typically caused by yanking or

      pulling; she had a bone bruise or hairline fracture on her left forearm; her

      Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1473 | February 27, 2017   Page 4 of 5
      injuries occurred at around the same time; and that, in Dr. Demetris’s opinion,

      M.T.’s injuries were the result of non-accidental trauma or child abuse. Despite

      some evidence presented by Thomas that M.T. suffered from some bone

      abnormalities that might have accounted for her injuries, Dr. Linda Dimelgo,

      who has run a metabolic bone clinic at Riley Children’s Hospital since 1999,

      testified that M.T.’s bones were normal. In any event, the trial court was

      entitled to credit the State’s evidence and reject Thomas’s as it saw fit.

      Thomas’s argument is nothing more than an invitation to reweigh the evidence,

      which we will not do. See Jordan, 656 N.E.2d at 817.


[8]   The judgment of the trial court is affirmed.


      Vaidik, C.J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1473 | February 27, 2017   Page 5 of 5